Name: Commission Regulation (EEC) No 3256/83 of 17 November 1983 amending Regulation (EEC) No 3177/83 introducing a countervailing charge on tomatoes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 /30 Official Journal of the European Communities 18 . 11 . 83 COMMISSION REGULATION (EEC) No 3256/83 of 17 November 1983 amending Regulation (EEC) No 3177/83 introducing a countervailing charge on tomatoes originating in Romania Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Romania must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3177/83 of 10 November 1983 (3) introduced a countervailing charge on tomatoes originating in Romania ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Article 1 In Article 1 of Regulation (EEC) No 3177/83, '3,39 ECU' is hereby replaced by * 15,21 ECU'. Article 2 This Regulation shall enter into force on 18 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. J. 1972, p. 1 . 2) OJ No L 198 , 21 . 7 . 1983, p. 2. (3) OJ No L 310, 11 . 11 . 1983, p . 41 .